Citation Nr: 9924627	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to an initial evaluation in excess of 
10 percent for patellofemoral syndrome of the right knee.  

3.  Entitlement to an initial evaluation in excess of 
10 percent for dementia secondary to head trauma.  

4.  Entitlement to an initial evaluation in excess of 
10 percent for impingement syndrome of the right shoulder.  

5.  Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the right fourth metacarpal.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1990 to May 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from determinations of the Houston, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).

Initially, the Board notes that this case involves an appeal 
as to the initial ratings of the veteran's disabilities, 
rather than increased rating claims where entitlement to 
compensation had previously been established.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (holding that in initial 
rating cases, separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings).  The issues have been recharacterized 
accordingly.

The Board also notes that the issue of numbness of the hands 
and legs secondary to head trauma was incorporated into the 
April 1998 supplemental statement of the case.  Appellate 
review is initiated by the filing of a notice of disagreement 
and completed by a substantive appeal after a statement of 
the case is furnished.  38 U.S.C.A. § 7105(a) (West 1991); 
see also 38 C.F.R. § 20.200 (1998).  In this regard, the 
statute contemplates an orderly and sequential process.  
Moreover, a timely substantive appeal is required to perfect 
an appeal.  YT v. Brown, 9 Vet. App. 195, 199 (1996); Roy v. 
Brown, 5 Vet. App. 554, 555-56 (1993).

The veteran's representative included the issue of service 
connection for numbness of the hands and legs secondary to 
head trauma in his July 1999 VA Form 646.  Following a review 
of the record, the Board finds that it does not have 
jurisdiction over these claims of service connection.  The 
record shows that the issue of hands going to sleep was 
adjudicated in a February 1996 rating decision.  The veteran 
subsequently indicated in his March 1996 VA Form 9 that the 
head trauma caused numbness of the hands and legs.  The Board 
finds that this constitutes a notice of disagreement to the 
February 1996 rating decision and also states a new claim 
with respect to numbness of the legs.  

The issue of numbness of the hands and legs secondary to head 
trauma was denied in a May 1996 rating decision.  The record 
further shows that the issue was incorporated into the 
April 1998 supplemental statement of the case.  
Notwithstanding the issuance of the supplemental statement of 
the case, the record does not contain a notice of 
disagreement as to the claim of service connection for 
numbness of the legs.  In addition, the record does not 
contain a substantive appeal with respect to the issue of 
service connection for numbness of the hands.  In light of 
the foregoing, the Board finds that an appeal has not been 
perfected with respect to the issue of numbness of the hands 
and legs secondary to head trauma and accordingly that issue 
will not be addressed in this decision.  


FINDINGS OF FACT

1.  The veteran injured his left knee during service.

2.  Physical examination of the veteran's left knee in July 
1995, two months after he left service, resulted in a 
diagnosis of patellofemoral syndrome.  In December 1995, 
degenerative joint disease of the left knee was diagnosed.

3.  The veteran's service-connected right knee disability is 
manifested by clinical findings of limitation of motion, 
crepitation of the patellofemoral joint, medial meniscus 
impairment, and complaints of pain, locking, and swelling.

4.  The probative medical evidence does not show compensable 
limitation of motion, dislocation of the cartilage, recurrent 
subluxation or lateral instability, or impairment of the 
tibia and fibula with respect to the right knee disability.  

5.  The veteran's post-concussion syndrome is manifested by 
headaches and attention and concentration deficits.  

6.  The probative medical evidence does not show a diagnosis 
of multi-infarct dementia associated with the post-concussion 
syndrome.  

7.  The probative medical evidence of record shows that the 
veteran's right shoulder disability is manifested by mild 
symptoms of impingement.

8.  The competent medical evidence does not show that the 
motion of the right arm is limited to the shoulder or that 
the right shoulder disability is manifested by impairment of 
the humerus or impairment of the scapula or clavicle.

9.  The residuals of the right fourth metacarpal fracture are 
manifested by clinical findings of full range of motion 
without evidence of tenderness.  

10. The probative medical evidence does not show that the 
veteran's service-connected right fourth finger disability is 
manifested by extremely unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  A left knee disorder was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998).

2.  The criteria for an initial evaluation in excess of 
10 percent for patellofemoral syndrome of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5019, 5259 (1998).

3.  The criteria for an initial evaluation in excess of 
10 percent for dementia secondary to head trauma have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.124a, 4.130, Diagnostic Codes 8045, 9304 (1998).

4.  The criteria for an initial evaluation in excess of 
10 percent for impingement syndrome of the right shoulder 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.71, 4.71a, Diagnostic Codes 5003, 5201 (1998).

5.  The criteria for an initial compensable evaluation for 
the residuals of a fracture of the right fourth metacarpal 
have not been met.  38 U.S.C.A. §§ 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5227 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The veteran is seeking entitlement to service connection for 
a left knee disability, as well as disability ratings in 
excess of those initially assigned for several service-
connected disabilities.

In the interest of clarity, the Board will separately discuss 
the issues on appeal.

1.  Entitlement to service connection for a left knee 
disorder.  

Relevant law and regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).   Arthritis may 
be presumed to have been incurred during service if such 
becomes manifest to a degree of 10 percent or more within the 
first year following active service. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

VA regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

Factual background

The service medical records show that the veteran was seen 
for an injury in the area of the medial aspect of the left 
patella in June 1993, characterized as a ruptured bursae sac.  
He was placed on crutches for two days.  A March 1995 report 
of medical examination at separation shows a normal clinical 
evaluation for the lower extremities.  An accompanying report 
of medical history shows that the veteran reported swollen or 
painful joints.  The examiner indicated a diagnosis of 
patellofemoral joint syndrome with respect to the right knee, 
but did not discuss the left knee. 

Physical examination of both knees by a VA physician in 
July 1995 revealed retropatellar tenderness.  The VA 
examination report included a diagnosis of mild 
patellofemoral syndrome.  

VA outpatient treatment records show that the veteran was 
seen for pain and swelling of the left knee in October 1995.  
A December 1995 report shows a diagnosis of degenerative 
joint disease of both knees.  

VA outpatient treatment records show that the veteran 
complained of bilateral knee pain in October 1998.  The 
records show that the veteran underwent arthroscopy of the 
left knee in December 1998.  The operative report shows a 
diagnosis of partial medial meniscectomy. 

Analysis

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  The Board reiterates the three 
requirements for a well grounded claim: (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza, supra.

As to the first element, the probative medical evidence shows 
that the veteran underwent a medial meniscectomy of the left 
knee in December 1998.  The record also shows a diagnosis of 
patellofemoral syndrome in July 1995, and degenerative joint 
disease in December 1995.  The record also shows that the 
veteran injured his left knee during service and was 
diagnosed with a ruptured bursa, establishing an in-service 
injury.  

With respect to a nexus between the in-service injury and the 
veteran's current left knee disability, the Court has held in 
Savage v. Gober, 10 Vet. App. 488 (1997), that the 
"continuity of symptomatology" provision of 38 C.F.R. § 
3.303(b) may obviate the need for medical evidence of a nexus 
between present disability and service.  See Savage, 10 Vet. 
App. at 497.  The Board notes that left knee pathology was 
identified almost immediately after service, thus 
establishing continuity of symptomatology.  The Board will 
therefore consider the veteran's claim on the merits.

With respect to the standard of proof to be applied, when, 
after consideration of all of the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence); Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(finding that to deny a claim on the merits, the evidence 
must preponderate against the claim).

After a review of all of the evidence, the Board has 
concluded that service connection is warranted for the 
veteran's left knee disability.  There is no question that he 
injured his left knee during service.  A left knee problem 
was mentioned during his separation physical examination.  
The veteran applied for service connection immediately upon 
service, and left knee pathology was demonstrated on VA 
examination two months after service and continued.  These is 
no other explanation of record for the veteran's left knee 
disability.  

Accordingly, for the reasons and bases discussed above, the 
Board concludes that service connection is warranted for a 
left knee disorder. 

Increased rating claims

As an initial matter, the Board finds that the veteran has 
presented well-grounded claims for increased ratings for his 
service-connected disabilities within the meaning of 
38 U.S.C.A. § 5107(a).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

Relevant law and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).  Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. §§ 4.1, 4.2, 4.41.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The requirements set forth in these 
regulations for evaluation of the complete medical history of 
the claimant's condition operate to protect claimants against 
adverse decisions based on a single, incomplete or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 593-94.

Additional law and regulations will be discussed where 
appropriate below.

2.  Entitlement to a higher initial 
evaluation for patellofemoral syndrome of 
the right knee.

Factual background

The veteran complained of right knee pain in a July 1995 VA 
examination.  The examiner noted that the pain was localized 
to the anterior patellofemoral joint and found no evidence of 
instability or locking.  The veteran reported an occasional 
episode of localized swelling on the medial side of the knee.  
Physical examination revealed no evidence of swelling.  The 
examiner noted retropatellar tenderness, nontender 
mediolateral joint lines, and found negative anterior or 
posterior drawer signs. The Lachman's test was also negative.  
Range of motion of the knee in terms of extension was full 
and 130 degrees with respect to flexion.  X-rays of the knee 
revealed no arthrosis.  The diagnosis was mild patellofemoral 
syndrome.  

VA outpatient treatment records show that the veteran was 
followed for complaints of right knee pain.  A December 1995 
report shows a diagnosis of degenerative joint disease.  

VA outpatient treatment records show that the veteran 
underwent arthroscopy and a partial medial meniscectomy of 
the right knee in February 1996.  The postoperative diagnosis 
was right knee medial meniscus tear.  The operative report 
also shows grade II chondromalacia changes on the tibial 
plateau.  

In an October 1998 VA examination, the veteran reported some 
locking, pain, and swelling since the 1996 diagnosis of 
medial meniscus tear.  Physical examination of the right knee 
revealed range of motion of 0 to 130 degrees, no anterior or 
posterior drawer sign, and a negative pivot shift test.  The 
examiner noted a positive result with respect to the 
McMurray's test and found positive crepitation of the 
patellofemoral joint.  The examiner also described medial 
joint line tenderness without effusion.  The X-ray report 
shows an impression of no evidence of a bone or joint 
abnormality.  The examiner's impression was continued 
moderate symptoms of the right knee consistent with a medial 
meniscal tear.  

Relevant law and regulations

Degenerative arthritis, established by x-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003, for each such major 
joint or group of minor joints affected by limitation of 
motion.  In the absence of limitation of motion, a 10 or 
20 percent evaluation is assigned for x-ray evidence of 
involvement of 2 or more joints, depending upon whether there 
are occasional incapacitating exacerbations.  Id.

When a diagnostic code provides for compensation based solely 
on limitation of motion, the provisions of §§ 4.40 and 4.45 
must be considered, and examination upon which evaluations 
are based must adequately portray the extent of functional 
loss due to pain "on use or due to flare-ups."  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  

Analysis

The Board notes that the veteran's right knee disorder was 
diagnosed as patellofemoral syndrome by the VA examiner in 
July 1995.  The schedule of ratings does not contain specific 
criteria for patellofemoral syndrome.  When an unlisted 
condition is encountered, it is permissible to rate under a 
closely related disease or injury in which not only the 
function affected, but the anatomical localization and 
symptomatology, are closely analogous.  38 C.F.R. § 4.20.  

The Board finds that patellofemoral syndrome is sufficiently 
analogous to bursitis.  The July 1995 VA examination report 
shows that the veteran complained of knee pain in the 
anterior patellofemoral joint and occasional episodes of 
swelling.  The examiner found retropatellar tenderness.  The 
schedular criteria provides that bursitis will be rated on 
limitation of motion of the affected part, as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5019.  

After reviewing all of the evidence, the Board has concluded 
that the probative medical evidence shows that the veteran's 
patellofemoral syndrome is not manifested by compensable 
limitation of motion.  The July 1995 VA examination found 
full range of motion of the knee in terms of extension and 
130 degrees in terms of flexion.  Limitation of flexion of 
the knee to 60 degrees warrants a noncompensable evaluation 
and to 45 degrees warrants a 10 percent evaluation.  
38 C.F.R. § 4.71, Diagnostic Code 5260.  The normal arc of 
motion for the knee is from 0 degrees of extension to 
140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

The criteria for degenerative arthritis provide that 
limitation of motion that is noncompensable under the 
applicable diagnostic code is assigned a 10 percent 
evaluation under Diagnostic Code 5003, for each such major 
joint or group of minor joints affected by limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The right 
knee constitutes a major joint.  38 C.F.R. § 4.45(f).  Thus, 
a 10 percent evaluation is warranted for the veteran's 
patellofemoral syndrome pursuant to the criteria for 
degenerative arthritis.  The Board notes that a higher 
evaluation under Diagnostic Code 5003 is not available in 
absence of x-ray evidence of involvement of 2 or more major 
joints, with occasional incapacitating exacerbations.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change a in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this regard, the record shows that the veteran had a 
partial medial meniscectomy of the right knee in 
February 1996.  The schedule of ratings for the 
musculoskeletal system provides a maximum evaluation of 
10 percent for removal of the semilunar cartilage when 
symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  The 
probative medical evidence establishes symptomatic residuals 
of the medial meniscectomy.  The VA examiner's impression in 
October 1998 shows continued moderate symptoms of the right 
knee consistent with a medial meniscus tear.  

It should be noted that use of descriptive terminology such 
as "moderate" by examining and treating physicians, although 
an element of evidence to be considered by the Board, is not 
necessarily dispositive of an issue. All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating. 38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 4.2, 
4.6 (1998).

The Board notes that separate evaluations for both 
patellofemoral syndrome, evaluated by analogy as bursitis, 
and for removal of the semilunar cartilage are not available.  
The regulations provide with respect to the avoidance of 
pyramiding, that the evaluation of the same disability under 
various diagnoses is to be avoided.  38 C.F.R. § 4.14.   The 
Court in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
construed these provisions regarding separate disability 
evaluations with respect to a disability that resulted in 
multiple symptoms and stated "the critical component is that 
none of the symptomatology ... is duplicative of or 
overlapping with the symptomatology of other two 
conditions."  Here, the moderate symptoms of the right knee 
noted by the VA examiner in October 1998 support a 10 percent 
evaluation under Diagnostic Code 5259.  

The Board has also considered whether a higher evaluation is 
warranted pursuant to Diagnostic Codes 5256, 5257, 5258, 
5262.  The probative medical evidence does not show that the 
veteran's disability is manifested by ankylosis, recurrent 
subluxation or lateral instability, or impairment of the 
tibia and fibula to warrant a higher evaluation pursuant to 
these criteria.  Although the probative medical evidence 
shows that the veteran underwent a meniscectomy for the right 
knee in February 1996, the evidence does not establish 
frequent episodes of locking, pain, and effusion into the 
joint.  

The Board has also considered 38 C.F.R. §§ 4.40 and 4.45 with 
respect to functional loss due to pain in light of the fact 
that a meniscectomy may result in complications producing 
loss of motion.  See VAOPGCPREC 9-98.  Notwithstanding the 
veteran's complaints of right knee pain, the Board finds that 
an increased evaluation for the veteran's right knee 
disability is not warranted on the basis of functional loss 
due to pain.  In the October 1998 VA examination the veteran 
reported some pain but described the discomfort as 
occasional.  The range of motion of the knee was normal.  In 
addition, the evidence does not show that the right knee 
disability is manifested by weakened movement, excess 
fatigability, swelling and pain on movement.  Thus, there is 
no medical or other evidence that the occasional pain 
reported by the veteran causes any additional functional 
loss.  Accordingly, the assignment of a rating reflective of 
additional disability under 38 C.F.R. §§ is not called for in 
this case.  

In summary, for the reasons and bases expressed above, based 
upon a full review of the record, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the veteran's claim.  
Gilbert, 1 Vet. App. at 56; Alemany, 9 Vet. App. at 519.  
Accordingly, the Board finds that the criteria have not been 
met for a schedular evaluation greater than 10 percent.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.40, 4.45, 4.71, 4.71a, 
Diagnostic Codes 5003, 5259.

3.  Entitlement to a higher initial 
evaluation for dementia secondary to head 
trauma.

Factual background

The service medical records show that the veteran fell off a 
table and hit his forehead on the floor in March 1995 during 
a medical procedure.  The report shows that the veteran was 
unconscious for approximately one minute.  The assessment was 
probable vasovagal reaction.  

In a July 1995 VA neurological examination, the veteran 
reported continued complaints of forgetfulness and problems 
with remembering recent information.  The veteran also 
reported difficulties with concentration and being easily 
distracted.  On mental status examination, he could recall 
two of three objects in 15 minutes and the formal mini-mental 
state examination score was 28/30.  The examiner noted that 
cranial nerves II-XII were normal.  The impression was 
essentially normal neurologic examination with one error 
detected on recent memory testing.  The examiner did not 
suspect significant encephalopathy secondary to the head 
injury.  

In a September 1996 VA examination, the veteran reported 
problems including poor attention and concentration, 
decreased hearing, and blurred vision.  The results of the 
neuropsychological assessment revealed impairment in the 
veteran's ability to maintain effective attention and 
concentration, which affected his performance on a number of 
different tasks.  The veteran reported that he had difficulty 
on a daily basis due to fluctuating attention.  The examiner 
found that this appeared to be the result of the mild closed 
head injury.  The examiner further noted that it was not 
uncommon to have residual attention problems after such an 
episode.  The examiner concluded that the findings were 
consistent with a diagnosis of a closed head injury.  

VA outpatient records dated from February 1996 to 
October 1998 show that the veteran was seen on several 
occasions in connection with treatment for headaches.

The veteran reported symptoms of headaches and blurred vision 
in an October 1998 VA examination.  He reported some recent 
improvement for the headaches with medication.  The examiner 
noted that the blurred vision had recently been investigated 
and thought to be related to glaucoma.  The examination 
report shows that the veteran described his memory problems.  
On physical examination, the veteran maintained an adequate 
attention span and short term memory throughout the 
interview.  The examiner found that the mini-mental 
examination was completely normal with a score of 30/30.  The 
cranial nerve examination was normal with normal funduscopy, 
no facial asymmetry or paresis, and normal sensation in the 
three branches of the trigeminal nerve.  The diagnosis was 
post-concussion syndrome.  

The examiner noted in his discussion that following the 
veteran's closed head injury he has had difficulties with 
memory and chronic headaches, which were under control on 
medication.  The examiner concluded that the memory problems 
were related to impaired attention and concentration.  The 
examiner further noted that he did not find any changes by 
history or by mini-mental status examination since the 1995 
examination and headaches and memory problems had not 
significantly affected the veteran's work.  The examiner 
found the examination to be essentially normal, and opined 
with respect to dementia that there was no evidence of any 
steady decline in cognitive function, thus the veteran's 
current disability would best be labeled as post-concussion 
syndrome resulting in headaches and attention and 
concentration deficits.  

Relevant law and regulations

Brain disease due to trauma is evaluated pursuant to the 
schedule of ratings for neurological conditions and 
convulsive disorders.  The schedular criteria for brain 
disease due to trauma provide that purely neurological 
disabilities, such as hemiplegia, epileptiform seizures, 
facial nerve paralysis, etc., following trauma to the brain, 
will be rated under the diagnostic codes specifically dealing 
with such disabilities, with citation of a hyphenated 
diagnostic code (e.g., 8045-8207).  The criteria further 
provide that purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Analysis

Service medical records show that the veteran hit his head in 
March 1995.  VA examiners have characterized the veteran's 
disability as a post-concussion syndrome.  

The record reflects that service connection was granted for 
dementia due to head trauma in a February 1997 rating 
decision and assigned an evaluation of 10 percent under 
Diagnostic Code 9304 effective from separation from service 
in an April 1998 rating decision.  Dementia due to head 
trauma is evaluated pursuant to the criteria contained in the 
general rating formula for mental disorders.  38 C.F.R. 
§ 4.130, Diagnostic Code 9304.  A 10 percent evaluation is 
warranted under the rating formula for mental disorders when 
dementia is manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress; or, symptoms controlled 
by continuous medication.  38 C.F.R. § 4.130.

In the present case, the criteria contained in Diagnostic 
Code 8045 for brain disease due to trauma direct that purely 
subjective complaints such as headache recognized as 
symptomatic of brain trauma will be rated as 10 percent 
disabling under Diagnostic Code 9304.  The Board finds that 
the residuals of the veteran's brain trauma are subjective 
within the meaning of the regulation.  The October 1998 VA 
examiner identified the veteran's residuals as headaches and 
attention and concentration deficits.  This conclusion is 
consistent with the findings of the other VA examiners.  The 
VA examiner in September 1996 identified attention and 
concentration deficits related to the inservice head trauma.  
Moreover, the VA examiner characterized the recent memory 
deficits in the July 1995 examination as subjective.  

The regulation further directs that ratings in excess of 
10 percent for brain disease due to trauma are not assignable 
in absence of a diagnosis of multi-infarct dementia 
associated with brain trauma.  The probative medical evidence 
does not show that the residuals of the veteran's head trauma 
include a diagnosis of dementia.  The VA examiners in 
July 1995 and October 1998 diagnosed status post concussion, 
not dementia.  In addition, the VA examiner in October 1998 
specifically ruled out a diagnosis of dementia.  Hence, in 
absence of a diagnosis of multi-infarct dementia associated 
with the veteran's brain trauma, an evaluation greater than 
10 percent is unavailable pursuant to Diagnostic Code 9304.  
38 C.F.R. § 4.124a, Diagnostic Code 8045.

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The 
criteria pertaining to brain disease due to trauma stipulate 
that purely neurological disabilities will be evaluated 
pursuant to the diagnostic codes specifically dealing with 
such disabilities.  The VA examiner in October 1998 found 
that the neurological examination was essentially normal.  
Similarly, the VA examiner in July 1995 found that the 
neurological examination was essentially normal.  The Board 
is cognizant of the fact that migraine is listed in the 
schedule of ratings as a neurological disorder.  However, the 
probative medical evidenced does not show that that the 
veteran's headaches have been diagnosed as migraine.

Following a review of the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
the claim for a higher initial evaluation for the veteran's 
post-concussion disability.  See Gilbert and Alemany, supra.


4.  Entitlement to a higher initial 
evaluation for impingement syndrome of 
the right shoulder.

Factual background

The veteran indicated that he was right handed in his 
March 1995 report of medical history at separation.  

The veteran reported pain and instability of the right 
shoulder during service in a July 1995 VA examination.  
Physical examination of the right shoulder revealed minimal 
rotator cuff tenderness.  Range of motion was 150 degrees in 
terms of elevation, 70 degrees of external rotation, and 
limited internal rotation to the L1.  There were 2+ 
impingement signs and evidence of mild glenohumeral 
instability.  X-ray films of the shoulder revealed no 
glenohumeral arthrosis.  The diagnosis was mild impingement 
of the right shoulder with limited internal rotation.

VA outpatient treatment records show that the veteran was 
seen for right shoulder pain in March and February 1997 for 
pain of the right shoulder.  The records also show that he 
had an x-ray taken of the right shoulder in April 1997.  The 
impression was unremarkable and no recent fracture or 
dislocation.  

Magnetic resonance imaging (MRI) performed in May 1997 
revealed a supraspinatus tear, mild impingement of bony 
callus from the acromioclavicular joint upon the 
supraspinatus muscle, and findings compatible with a ganglion 
cyst between the infraspinatus muscle and the humoral head.  
The report does not indicate which shoulder was examined.

A VA operation report shows that the veteran underwent right 
rotator cuff repair and acromioplasty in September 1997.  The 
postoperative diagnosis was right rotator cuff tear and right 
impingement.

VA outpatient records show that x-rays of the shoulders in 
July 1998 revealed a normal right shoulder.  

The veteran reported in an October 1998 VA examination that 
he had occasional discomfort of the right shoulder with 
overhead activities.  He reported that the shoulder did get 
somewhat better after the arthroscopy.  Physical examination 
of the shoulder revealed abduction to 130 degrees, elevation 
to 180 degrees, extension to 50 degrees, internal rotation to 
the L3, and external rotation to 50 degrees.  The examiner 
noted motor function of 5/5, and no tenderness over the 
acromioclavicular as well as the anterior acromion, and no 
Neer's impingement.  X-rays of the right shoulder revealed 
metallic screws in the humoral head.  The diagnosis was 
status post impingement of the right shoulder with continuing 
mild symptoms.  

Analysis

The Board notes that impingement syndrome of the shoulder is 
not a disorder listed in the schedule of ratings.  The 
veteran's shoulder disability is currently evaluated by 
analogy pursuant to Diagnostic Code 5203 pertaining to 
impairment of the clavicle or scapula.  See 38 C.F.R. § 4.20. 

Impairment of the clavicle or scapula manifested by 
dislocation warrants a 20 percent evaluation for the major 
extremity.  Malunion of the clavicle or scapula is evaluated 
as 10 percent disabling.  The criteria also shows that the 
disability may be rated on impairment of function of the 
continuous joint.  38 C.F.R. § 4.71a, Diagnostic Code 5203.  

The Board notes that x-rays of the right shoulder in 
October 1998 revealed no evidence of acute fracture or 
dislocation.  Hence, the report does not show that the 
veteran's shoulder disability is manifested by dislocation, 
nonunion, or malunion of the clavicle and scapula.  The 
record does show impairment of the contiguous joint.  The 
Board notes that the MRI report shows the presence of a bony 
callus from the acromioclavicular joint causing impingement 
on the supraspinatus muscle.  The September 1997 
acromioplasty report shows that the undersurface of the 
acromion was smoothed out.  While this suggests an impairment 
of the scapula, the Board finds that the veteran's disability 
characterized as impingement syndrome is most appropriately 
evaluated on the basis of range of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5201; Pernorio, 2 Vet. App. 
at 629.

Limitation of motion of the major arm to 25 degrees from the 
side warrants a 40 percent evaluation and limitation of 
motion to midway between the side and shoulder warrants a 
30 percent rating.  When motion is limited at shoulder level, 
a 20 percent rating is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

The regulations provide that full shoulder forward elevation 
(flexion) and full shoulder abduction are from 0 degrees to 
180 degrees.  External and internal shoulder rotation are 
from 0 degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

The July 1995 and October 1998 VA examinations both show 
limitation of motion of the right shoulder.  The probative 
medical evidence does not show, however, that the limitation 
of motion of the right arm is restricted to the shoulder 
level to warrant the minimum rating of 20 percent pursuant to 
Diagnostic Code 5201.

When limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  The veteran 
clearly meets the criteria for a 10 percent disability rating 
pursuant to Diagnostic Code 5003.  In order to be awarded a 
20 percent evaluation under Diagnostic Code 5003, there would 
have to be involvement of two or more major joint groups.  
Here, the shoulder joint constitutes a single major joint; 
consequently, a 20 percent evaluation under diagnostic code 
is not warranted.  

The Board notes that the application of Diagnostic Code 5003 
in this instance is predicated on the veteran's loss of range 
of motion, which is noncompensable under the appropriate 
diagnostic code.  The evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45. See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board finds that an increased evaluation is not warranted 
on the basis of functional loss due to pain.  Physical 
examination of the right shoulder in July 1995 shows that the 
examiner characterized the rotator cuff tenderness as mild 
and diagnosed mild impingement of the right shoulder.  The 
veteran described occasional discomfort of the right shoulder 
with overhead activities in the October 1998 VA examination.  
The examiner characterized the right shoulder impingement 
symptomatology as mild.  This evidence does not show that 
pain and discomfort of the shoulder results in limitation of 
the arm to the shoulder level.  Following a review of the 
probative medical evidence, the Board concludes that an 
increased evaluation on the basis of functional loss due to 
pain is not warranted under the circumstances presented in 
this case.  

The Board has also considered whether a higher evaluation is 
warranted pursuant to the diagnostic criteria for impairment 
of the humerus.  See 38 C.F.R. § 4.71a, Diagnostic Code 5202.  
The probative medical evidence shows that the veteran's 
shoulder disorder was manifested by mild glenohumeral 
instability in July 1995.  Following acromioplasty in 
September 1997, the humoral head contained metallic screws.  
However, the probative medical evidence does not show 
recurrent dislocation at the scapulohumeral joint or malunion 
of the humerus with moderate deformity to warrant an 
evaluation of 20 percent under Diagnostic Code 5202.

In summary, for the above stated reasons and bases, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for a higher initial evaluation for 
impingement syndrome of the right shoulder.  See Gilbert and 
Alemany, supra.

5.  Entitlement to a higher initial 
evaluation for the residuals of a 
fracture of the fourth metacarpal of the 
right hand.

Factual background

The service medical records show that the veteran injured his 
right hand in February 1995, at which time an x-ray revealed 
a nondisplaced fracture of the right fourth metacarpal.  

The veteran reported that his right hand had not caused him 
further problems in a July 1995 VA examination.  Physical 
examination of the right hand demonstrated full range of 
motion, no evidence of tenderness, and a normal neurovascular 
examination.  The diagnosis was status post right hand 
fracture, resolved.  The x-ray report of the right hand shows 
an impression of healed fracture of the fourth metacarpal.  

The veteran reported pain of the right hand in an 
October 1998 VA examination.  The examiner found full range 
of motion and no tenderness on physical examination of the 
right hand.  The examiner noted the x-ray finding of the 
previous fracture of the right metacarpal.  The examiner's 
impression was status post right fourth metacarpal fracture, 
which was mildly symptomatic with weather changes.  

Analysis

In the present case, the veteran's service-connected right 
fourth metacarpal disability is rated by analogy to ankylosis 
of individual fingers; the rating is based on the severity of 
ankylosis and limitation of motion of single digits and 
combinations of digits.  38 C.F.R. §§ 4.20, 4.71, 4.71a.  A 
zero percent rating is assigned for ankylosis of any finger 
other than the thumb, index, and middle fingers. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5227.  The rating schedule does not 
provide a compensable rating for ankylosis of the fourth 
finger (ring finger).  

The note following the schedule of ratings for ankylosis of 
individual fingers states, "[e]xtremely unfavorable ankylosis 
will be rated as amputation under diagnostic codes 5152 
through 5156."  Id.  Amputation of the ring finger manifested 
without a metacarpal resection at the proximal 
interphalangeal joint or proximal thereto warrants a 
10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5156.

After a review of all of the evidence of record, the Board 
concludes that a compensable evaluation is not warranted for 
the fourth right finger disability because the probative 
medical evidence does not show extremely unfavorable 
ankylosis.  The VA examiners in July 1995 and October 1998 
both found full range of motion of the right hand without 
tenderness.  

Further, based on the evidence of record, there was no 
appreciable limitation of motion or ankylosis of the right 
ring finger noted on examinations attributable to the in-
service fracture.  See DeLuca v. Brown, supra.  The Board 
stresses that a non-compensable evaluation is the highest 
evaluation that can be assigned with respect to ankylosis of 
the fourth finger.  See Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  Accordingly, provisions in the rating schedule 
such as 38 C.F.R. §§ 4.40 and 4.45 are not for application.  

An increased rating is therefore not available under 
Diagnostic Code 5227 for ankylosis or limitation of motion of 
an individual finger not a thumb, index, or middle finger.  
The determination of the level of disability due to service-
connected ankylosis of an individual finger other than the 
thumb, index, or middle finger warrants an evaluation of 
0 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  In this 
regard, the Board has also considered the provisions for 
functional loss due to pain as well as the schedular criteria 
for arthritis.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic 
Code 5003.  

Here, the probative medical evidence does not show x-ray 
evidence of involvement of 2 or more minor joint groups.  Id.  
In this case, the veteran and his representative have not 
identified a more appropriate diagnostic code, and the Board 
similarly has not been able to do so.

Upon consideration of the factors enumerated above, 
impairment beyond that contemplated by the veteran's current 
rating has not been shown.  The preponderance of the evidence 
is against the veteran's claim for a higher evaluation.  See 
Gilbert and Alemany, supra.  A compensable rating, therefore, 
is not warranted.

Additional comment

The Board has considered the application of Fenderson v. 
West, 12 Vet. App. 119 (1999).  The Board finds that the 
disability ratings assigned for the four service-connected 
disabilities discussed above accurately reflect the level of 
the veteran's disability from the date of his claim.  
Therefore, staged ratings are not required.  The Board 
further notes that the veteran has advanced no specific 
contentions with respect to the matter of staged ratings.



CONTINUED ON NEXT PAGE


ORDER

Service connection for a left knee disorder is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for patellofemoral syndrome of the right knee is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for dementia secondary to head trauma is denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for impingement syndrome of the right shoulder is denied.  

Entitlement to an initial compensable evaluation for the 
residuals of a fracture of the right fourth metacarpal is 
denied.  




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals






